DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 23 August 2022 is acknowledged. Claims 1-2, 4-6 have been amended. Claim 3 is canceled. Applicant’s amendments to the claims have overcome each and every specification objection, 35 U.S.C. 112(f), and 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 17 March 2022. Claims 1-2, and 4-8 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US Application Publication No. 2008/0256679 A1). 
Regarding Claim 1, White teaches a garment attachment (300) configured to be freely attachable to and detachable from a front-open garment between divided front parts of the garment, the garment attachment (para. [0032] p. 3 lines 1-4) comprising: 
a first connector (350) that is freely connectable to and detachable from a right front part of the front-open garment (Fig. 6 and para. [0032] p. 3 lines 1-4); 
a second connector (360) that is freely connectable to and detachable from a left front part of the front-open garment (Fig. 6 and para. [0032] p. 3 lines 1-4); 
and an opening (310) configured to be freely opened and closed (para. [0030] lines 7-10), wherein: with the first connector and the second connector, the garment attachment is configured to be freely attachable to and detachable from the front-open garment between the divided front parts (124) of the garment (Fig. 6 shows when the baby panel 300 is attached to zipper 124 and Fig. 1 shows when baby panel 300 is detached from zipper 124; the location of the baby panel 300 is between zipper 124 that would divide the front left 112 and right 114 portions of the coat), and the opening is provided between the first connector and the second connector in a left-right direction (Fig. 6), and connects inner and outer spaces of the garment when the garment attachment is attached to the garment (Fig. 6).
Regarding claim 2, White teaches all the limitations as discussed above in claim 1. 
White further discloses wherein the first connector and the second connector include teeth of a linear fastener (paragraph [0031] lines 1-6), 
at least one of the first connector and the second connector includes a slider of the linear fastener (paragraph [0031] lines 1-6), 
and with the first connector and the second connector, the garment attachment is configured to be freely attachable to and detachable from the garment by way of a linear fastener provided to the divided front parts of the garment (paragraph [0031] lines 1-6 and paragraph [0032] lines 1-4; where the divided front parts are the front left 112 and right 114 portions of the coat).
Regarding claim 7, White teaches all the limitations as discussed above in claim 1. White further discloses a garment (100) comprising the garment attachment (300).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Application Publication No. 2008/0256679 A1) in view of Baumel (US Application Publication No. 2004/0133962 A1). 
Regarding claim 4, White discloses the invention substantially as claimed. White fails to directly disclose a linear fastener configured to change a position of the opening.
Baumel teaches a garment with ventilation systems, wherein a linear fastener configured to change a position of the opening (Fig. 6, zipper 30 including zipper slider for gripping to change a position of the opening). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include linear fastener configured to change a position of the opening in that a zipper is considered as an equivalent fastening means that allows for incremental adjustment of the opening position and size, particularly since White discloses the use of a conventional fastening means for the pocket.
Regarding claim 5, the modified White discloses the invention of claim 1. The modified White further discloses the linear fastener includes sliders between which the opening is provided. 
Baumel teaches a garment wherein the linear fastener includes sliders between which the opening is formed (Fig. 6, zipper teeth and sliders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a linear fastener with sliders between the opening in that a zipper is considered as an equivalent fastening means that allows for incremental adjustment of the opening position and size, particularly since White discloses the use of a conventional fastening means for the pocket.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Application Publication No. 2008/0256679 A1) in view of Strauss (US 7721349 B1). 
Regarding claim 6, White discloses the invention substantially as claimed. White fails to directly disclose an air introducer that introduces air inside the garment; a power source that supplies electric power to the air introducer; and a connecting cable that connects the power source and the air introducer. 
In the same field of endeavor, namely air-conditioned garments, Strauss teaches an air introducer (170) that introduces air inside the garment (col. 21 lines 24-26); a power source that supplies electric power to the air introducer (col. 32 lines 14-16); and a connecting cable that connects the power source and the air introducer (col. 32 lines 18-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment attachment to include a fan in order to cool a user’s body temperature while wearing the garment (col. 33 lines 49-51).                    
Regarding claim 8, the modified White discloses the invention of claim 7.
In the same field of endeavor, namely air-conditioned garments, Strauss teaches wherein the garment is an air- conditioned garment. (Fig. 5e, forced air vest embodiment, col. 21 lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move air to cool the user (Strauss, col. 3 lines 64-67).
Response to Arguments
Applicant's arguments filed 23 August 2022 regarding 35 USC 102 and 103 rejection (see page 5-8 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitations, in which additional consideration and search has been given for a new grounds of rejection, as stated above.  
Regarding claim 1, arguments are rejected under 35 USC § 103 (see pages 6-7 of REMARKS): 
Applicant asserts the opening, pocket 310 of White, does not connect the inner and outer spaces of the coat 100. Further, applicant asserts that the pocket is not a component of 300. 
Examiner respectfully disagrees because the pocket structure sits within the inner space of the coat and does connect the inner and outer space with an opening. Further, 310 is seen on the panel 300 of Fig. 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached M-R 7:00 am – 4:00 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732